Title: From James Madison to Edward Coles, 23 May 1823
From: Madison, James
To: Coles, Edward


        
          My dear Sir
          Montpellier May 23. 1823
        
        I have recd. yours of April 25. and lose no time in acknowledging it.
        If the Constitution does not authorize, or practical objection forbid, a Call of the Senate by the Govr, it would seem proper in the case stated, that he should give effect to the law, by appointing the necessary officer; laying the proceeding with the grounds of it before the Legislature, in confidence that if any validating act be deemed necessary it will not be witheld.
        I am no friend to forced or strained constructions of a Constitution for enlarging power, whether in one or another Depart⟨ment⟩ of the Govt. But where the object is indisputably, the public Good, and certainly within the policy of the Constitutional provision, a less strict rule of interpretation must be admitted. It cannot be doubted that the framers of the Constitution, in authorizing the Govr. alone to fill vacancies during the recess of the Senate, meant to guard agst. delays & failures in the execution of the laws. It is highly reasonable therefore, that in expounding the phraseology used, this acknowledged & necessary end should be kept in view. Under the Federal govt vacancies, not strictly arising or happening, but existing only, have been filled during the recess of the Senate, as where a person not known to be dead had been appointed by the Presidt. & Senate &c &c. It is probable that the practice in other States may furnish cases analogous to yours. It might be worth your while to procure from some friend at Washington, before yr. Legislre. meets a list of the cases of Executive Appts to vacanc[i]es not literally arising during the recess of the Senate; and as far as you can, like information from other States, whose Constitutions are such as to render applicable examples, probable.
        Our complaints as to seasons & crops tho’ different are as serious as yours. Late frosts destroyed almost all the fruits: and the Hessian fly, and in some places Chinch bug have in a manner laid waste the Wheat fields.

There is a drought at present also, which if it continue will essentially mar the efforts for a Tobo. crop. The portion of it already planted, has for the most part either perished, or been consumed by the Grasshoppers. I can give you no positive acct of your friends in Albemarle. Nothing unfavorable has been heard from that quarter. Here we are well, as we hope you are in spite of your Vandalian Climate. Payne has not returned from his trip to the North. Mrs. M. offers with me every good wish for you particularly that best of them that you may soon provide a cure for the loneliness wch afflicts you. Affectionately
        
          James Madison
        
      